Title: To Thomas Jefferson from David Humphreys, 13 September 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Septr. 13th. 1793.
 
We have chartered a Swedish vessel at the rate of 340 Millrees per Month for two Months certain, and as much longer as we shall have occasion for it. This was the only expedient left for us, and the best
 
terms we could make, and at all events will prove œconomical in case of our success at the place of destination. We shall have our Money, Passport, and every thing provided, and I hope we shall meet with no impediment to our going out the day after tomorrow. My zeal for the service will not permit us to be detained one moment longer than absolutely necessary: for the circumstances strongly urge our departure, and render the business more critical and the success more doubtful every day.
Since my last we learn, that the Algerines have taken another of our vessels near Malaga—the Crew fortunately escaped or the prospect of our success would have been utterly at an end. The vessel taken sometime ago off Cape de Gat has been converted into a Cruizer, and made this last capture. The last appears to be, by the Cadiz Marine list and other informations, the Schooner Laurel, Captn. John Daniel, from Philadelphia. This will also probably be turned into a Cruizer.
The Dutch are about sending a great Embassy to treat with the Algerines. Vice Admiral Melvil is appointed Ambassador, and is expected here very soon with several Ships of the line and frigates under his orders. He is to leave his Convoy, and proceed directly with the fleet to the Mediterranean. No body can appreciate more highly than I do the advantage of getting the start of the Dutch negotiator. A comparison between our means and his, almost precludes us from the least gleam of expectation of success. In fine, if, with our limitations, and under all the views, we should happily succeed, I shall esteem it almost a miracle. It will, at least, be one of the happiest days of my life.
I write the general News, which is of great importance, to the President; and hasten to conclude with assurances of the sentiments of perfect respect & esteem, with which I have the honour to be Sir Your most obedt & Most humble Servant 

D. Humphreys

P.S. I could not obtain an interview with Mr. Pinto until last Evening, when I introduced Mr. Church to him as remaining in charge with the affairs of the U.S. during my absence. I have left with Mr. Church a letter to be delivered to Mr. Pinto in case of war between this Country and France.
